Citation Nr: 0904152	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for degenerative arthritis of the right knee 
(hereinafter a right knee disability). 

2.  Entitlement to an increased rating in excess of 10 
percent for degenerative arthritis of the left knee 
(hereinafter a left knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977 and from June 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision which denied the 
veteran's claims for increased ratings in excess of 10 
percent for his right knee and left knee disabilities, 
respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  

The Board observes that the veteran was last afforded a VA 
examination for compensation purposes in September 2006.  
More recent private medical records from Dr. D.A.B., M.D., 
dated in 2007, to include range of motion findings seem to 
suggest that the veteran's knee disabilities may have 
worsened but are inadequate to the extent that the evidence 
fails to provide sufficient details regarding painful motion 
or whether there was any additional limitation of motion on 
repetitive use.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995); 38 C.F.R. § 4.2, 4.40, 4.45.  On remand, the Board 
requires further assessment of the severity of his right and 
left knee disabilities to evaluate the merits of the 
veteran's increased rating claims.  The Board finds that an 
additional evaluation would be helpful to clarify the record.

If an SOC is prepared before the receipt of further evidence, 
a SSOC must be issued to the veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal. 38 C.F.R. § 
19.37(a) (2008).  

In the instant case, numerous relevant and non-duplicative 
records were submitted after the July 2007 statement of the 
case (SOC) but prior to the issuance of the June 2008 
supplemental statement of the case (SSOC).  For unknown 
reasons, this evidence was not considered in the June 2008 
SSOC or in any other subsequent readjudication.  This 
evidence includes private medical records from Dr. D.A.B., a 
June 2005 letter from the Office of Personnel Management, a 
June 2005 letter from the United States Postal Service (USPS) 
human resources department, and a September 2007 letter from 
the Home Depot human resources manager.  On remand and in 
accordance with 38 C.F.R. § 19.37(a), the aforementioned 
evidence must be considered by the RO and included in an 
SSOC.

Accordingly, the case is REMANDED for the following action:
 
1. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his right knee and 
left knee disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected knee 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
also fully describe how such limitations 
impact the veteran's economic 
adaptability.  

2.  After completing the above action and 
any other development as may be required 
as a consequence of the action taken in 
the paragraphs above, the claim should be 
readjudicated.  All evidence received 
since the issuance of the July 2007 SOC 
should be considered, including the 
private medical records from Dr. D.A.B. 
and the letters relating to the veteran's 
employment.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

